Citation Nr: 0907539	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-44 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Montgomery in August 2008 
to present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.

FINDING OF FACT

The credible medical evidence establishes that the Veteran's 
coronary artery disease has increased in severity due to his 
service-connected diabetes mellitus.  

CONCLUSION OF LAW

Coronary artery disease is proximately due to, or the result 
of, the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for coronary artery 
disease (CAD), which he contends, in part, has been 
aggravated by his service-connected diabetes mellitus.  
This is considered a secondary service connection claim, 
which may be granted for disability that is proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  The evidence must show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (holding that when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service-connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

During the course of this appeal, the regulation pertinent to 
secondary service connection claims was amended.  
Specifically, effective October 10, 2006, a new paragraph 
concerning aggravation was added to 38 C.F.R. § 3.310, which 
states in part that, "VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation."  38 C.F.R. § 3.310(b) (effective October 10, 
2006).  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Service connection is currently in effect for diabetes 
mellitus, which was diagnosed initially in December 1992, 
when lab work conducted in conjunction with emergency 
treatment for the Veteran's myocardial infarction showed 
elevated blood sugar levels.  He had been previously unaware 
of the problem.  The disease was service-connected on the 
basis of the Veteran's service in the Republic of Vietnam and 
his presumed exposure to Agent Orange during that time.

The Veteran's treating cardiologist rendered an opinion in 
March 2005, stating that his CAD was "caused and/or 
aggravated by his diabetes mellitus."  The physician did not 
offer any basis for this opinion.  In support of his claim, 
however, the veteran submitted medical research from the 
American Heart Association which speaks generally of a link 
between CAD and diabetes mellitus.

On this basis, the Board requested an expert medical opinion 
in October 2008.  A VA cardiologist reviewed the file in 
December 2008, including the Veteran's medical records 
documenting his initial diagnoses of both diseases.  He found 
that upon his review of the available records and medical 
literature, he agreed with the private opinion of record.  
Specifically, he noted that diabetes mellitus has been a 
well-known risk factor for CAD for many years, and he found 
that it was at least as likely as not that the Veteran's CAD 
was the result of, and had increased in severity due to, his 
service-connected diabetes mellitus.  

This opinion was offered by a competent medical professional 
who based his opinion on the relevant facts at issue in this 
specific case.  He offered a reasoned medical basis for his 
conclusion.  For these reasons, the opinion is found to be 
highly credible.  As it finds a positive relationship between 
the Veteran's service-connected diabetes mellitus and his 
CAD, service connection is warranted.

Although the baseline level of severity of the non-service-
connected heart disease has not been established as required 
under the amended version of 38 C.F.R. 
§ 3.310(b), the Board notes that the Veteran brought his 
claim for service connection in August 2000, under the prior 
version of the regulation, which does not require such 
specificity.  The credible medical evidence clearly 
establishes a relationship of aggravation.  Therefore, on 
this evidence, the grant under the prior version is 
warranted. 

As a final matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  As discussed above, the 
Board finds that service connection for coronary artery 
disease is warranted; therefore, a full discussion of whether 
VA met these duties is not needed, as no prejudice can flow 
to the Veteran from a full grant of benefits. 
	

ORDER

Entitlement to service connection for coronary artery disease 
is granted.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


